Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claims 2-11, each claim references “The system of claim 1”.  However it is indefinite which system is being referred to, as there is a “medical system” and an “outcome predictions system”.
Per claim 16, the claim invokes “a variable” twice.  It is unclear whether these are referring the same variable or separate/distinct variables.  To expedite prosecution, Examiner assumes they are separate/distinct variables.
Per claim 19, the claim recites a client station that includes the display.  However, it is unclear how the client station ties into the method of claim 14 in which it depends, e.g., whether the processor executing the steps in claim 14 is local or remote with the client station.  Thus, claim 19 is incomplete for omitting essential steps, such 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. Pub. No. 2007/0244375 to Jenkins et al. (cited in IDS, hereinafter Jenkins).
Per claim 14, Jenkins discloses a medical method (fig. 1…method for providing a reliable predictive model of weight loss outcomes of patients at risk of obesity and other ailments to implantable gastric stimulation treatment, e.g., GS treatment), comprising:
receiving an input indicative of a plurality of patient-specific characteristics (fig. 1:104 and ¶18,48…patient can self-administer a questionnaire to provide data inputs, such as use of RAND Short Form 36 (SF-36) on a display, e.g., display that can output data to user from computer such as from a website; Examiner’s Note: see attached extrinsic evidence that RAND SF-36 form is accessible over the Internet at the time of Jenkins disclosure);
storing the input indicative of the plurality of patient-specific characteristics in a memory (¶48… computer implements the process generally shown in fig. 1, input data intrinsically stored in memory);	
receiving an input indicative of a plurality of different treatments that may be performed in the future for the patient (fig. 1:101; ¶48…historical data of patients for a particular treatment is input in order to develop a model to predict metabolic effect of the particular treatment on a candidate patient; ¶16, 21-22 and 181, the process shown in figure 1 is indicative and applicable to a plurality of different therapies…”invention encompasses…both surgical…and non-surgical”) and that if performed in the future for the patient would have a metabolic effect on the patient (fig. 1:106…if therapy applied, determine if weight lost predicted above a threshold);
storing the input indicative of the plurality of different treatments in the memory (¶48… computer implements the process generally shown in fig. 1, input data intrinsically stored in memory);
executing, using a processor (¶48…computer), a predictive model stored in the memory (fig. 1:102-108…predictive model) that predicts a risk of complications to the patient at each of one or more post-treatment time points for each the plurality of different treatments that may be performed in the future for the patient (¶16, 21-22 and 181…the process shown in figure 1 can be executed for plurality of different therapies; ¶181…invention may be used before, during or after clinical trial to demonstrate safety or efficacy of a therapy or medical device, thus prediction made for a time post-treatment; ¶16…patients subject to therapy is already at risk, and will risk even further complications if an effective therapy, e.g., one that reduces enough weight, is not implemented; fig. 1:106…prediction about weight loss post-treatment); and
causing, using the processor, the predicted risks of complications at each of the one or more post-treatment time points to be provided on a display to a medical professional to assist the medical professional in determining which one or more of the different treatments should be performed in the future for the patient (fig. 1:107,108; ¶48, results of whether therapy is effective or not, from the modeling of candidate patient, is output to health professional; ¶48…computer implements the process generally shown in fig. 1, output is intrinsically displayed; fig. 1:108…if an ineffective therapy is found and output, the patient will risk further complications due to continued obesity if no intervention is had; fig. 1:107…if an effective therapy is found and output, the patient will reduce the risk of further complications in therapy implemented). 
Per claim 15, Jenkins discloses claim 14, Jenkins further disclosing the plurality of patient-specific characteristics include two or more of a height of the patient, a weight of the patient, a gender of the patient, an age of the patient, a medical history of the patient, a medical status of the patient, a body mass index (BMI) of the patient, an ethnicity of the patient, a medical prescription history of the patient, a medical prescription status of the patient, types of medical treatments for obesity previously received by the patient, types of medical treatments for health issues other than obesity previously received by the patient, insurance information for the patient, diet information for the patient, psychological history of the patient, and a genetic indicator of the patient (¶18,48…input information may include height, weight, age and BMI of a patient and as well as a health survey of the patient and biomarker information (genetic indicator of the patient). 
Per claim 16, Jenkins discloses claim 15, further disclosing each of the plurality of patient-specific characteristics is associated with a variable (figs. 24-29…patient-specific characteristics such as BMI, age, etc. are independent variables in assessing applicability of specific treatments), the risk of each of complications for each of the plurality of different treatments is associated with a variable (figs. 24-29…particular treatments are assessed to determine probability of selection, e.g., sufficient low enough risk to go ahead with treatment, construed as a dependent variable on the graphs), and executing the predictive model includes determining correlations for each of the variables associated with the patient-specific characteristics with each of the variables associated with the plurality of different treatments (figs. 24-29…predictive model used to correlated relation between independent variables and dependent variables).
Per claim 17, Jenkins discloses claim 14, further disclosing at least two of the treatments include different types of bariatric surgery (¶22…gastric by pass, vertical banded gastroplasty, etc.).
Per claim 18, Jenkins discloses claim 14, further disclosing at least one of the treatments includes a nonsurgical treatment (¶22…non-surgical therapies such as behavior modification therapy or dieting).
Per claim 20, Jenkins discloses claim 14, further disclosing a client station includes the display (¶48…computer is the client station that implements the process generally shown in fig. 1, output is intrinsically displayed on display).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-9, 12 and 13 are rejected under 35 USC 103 as being unpatentable over Jenkins in view of US Pat. Pub. No. 2014/0030744 to Fuhrmann et al. (hereinafter Fuhrmann).
Per claim 1, Jenkins discloses a medical system (fig. 1…system for providing a reliable predictive model of weight loss outcomes of patients at risk of obesity and other ailments to implantable gastric stimulation treatment, e.g., GS treatment), comprising: 
an outcome prediction system including a processor (¶48…“a device having a microprocessor, such as a computer, that contains CART model software is trained and tested with historical patient data gleaned from a psychometric instrument, anthropometric data, the associated weight loss outcomes for those patients upon undergoing implantable gastric stimulation treatment for obesity, and biomarker data”) configured to: 
receive patient data input by a user via a web interface (fig. 1:104 and ¶18,48…patient can self-administer a questionnaire to provide data inputs, such as use of RAND Short Form 36 (SF-36) on a display, e.g., display that can output data to user from computer such as from a website; Examiner’s Note: see attached extrinsic evidence that RAND SF-36 form is accessible over the Internet at the time of Jenkins disclosure), the patient data including two or more of a height of the patient, a weight of the patient, a gender of the patient, an age of the patient, a medical history of the patient, a medical status of the patient, a body mass index (BMI) of the patient, an ethnicity of the patient, a medical prescription history of the patient, a medical prescription status of the patient, types of medical treatments for obesity previously received by the patient, types of medical treatments for health issues other than obesity previously received by the patient, insurance information for the patient, diet information for the patient, psychological history of the patient, and a genetic indicator of the patient (¶18,48…input information may include height, weight, age and BMI of a patient and as well as a health survey of the patient and biomarker information (genetic indicator of the patient);
gather historical data regarding outcomes of one or more metabolic treatments performed on a plurality of patients (fig. 1: 101-102 and ¶60-68…predictive model is developed from gathered historical data of a plurality of patient data, e.g., more than 200 GS treatment patients data),
execute a predictive model (fig. 1:102-108…predictive model) that predicts a first outcome for each of the one or more metabolic treatments (fig. 1:106 and ¶48...”At 106, the data supplied by the candidates for implantable gastric stimulation therapy is processed by the predictive model to determine the associated predicted weight loss via implantable gastric stimulation therapy for a given candidate”; ¶16, 21-22…model can be executed for to predict outcome for plurality of different therapies) using the received patient data (fig. 1:101 and ¶48…patient data collected for input to predictive model) and the historical data (fig. 1:102 and ¶48: ”predictive model is developed from the training set of data”, the training set being data from other patients; ¶60-68…historical data of other patients used to develop model), the first outcome being a predicted outcome(fig. 1:106…predicted weight loss is a predicted  outcome after the GS treatment), 
execute the predictive model (fig. 1:102-108…predictive model) that predicts a second outcome for each of the one or more metabolic treatments (¶181…invention, e.g., the predictive modeling, may be “used before, during or after an animal clinical trial to demonstrate safety or efficacy of a therapy or medical device”, thus different a different outcome can be predicted at different stages of the treatments that are different than the first outcome which is after the GS treatment) using the received patient data (fig. 1:101 and ¶48…patient data collected for input to predictive model) and the historical data (fig. 1:102 and ¶48: ”predictive model is developed from the training set of data”, the training set being data from other patients; ¶60-68…historical data of other patients used to develop model), the second outcome being a predicted outcome (fig. 1:106…predicted weight loss is a predicted outcome), and
cause the first and second predicted outcomes to be provided to the user via the web interface to assist at least one of the user and a medical professional in determining whether the treatment should be performed in the future for the patient (fig. 1:107,108…predicted outcome 106 is used by patient and medical professional to determine whether to go ahead with the GS treatment or consider alternative therapies to GS treatment; ¶48…computer implements the process generally shown in fig. 1, output inherently being displayed; fig. 1:108…if an ineffective therapy is found and output, the patient will risk further complications due to continued obesity if no intervention is had; fig. 1: 107… if an effective therapy is found and output, the patient will reduce the risk of further complications by therapy being implemented).

Jenkins does not expressly disclose, but Fuhrmann does teach: 
the first outcome being a predicted outcome at a first predetermined time after the treatment as well as the second outcome being a predicted outcome at a second predetermined time after the treatment, the second predetermined time being after the first predetermined time (¶124…predictive model generated to predict results at two distinct times of 3 months post-surgery and 6 months post-surgery, which correspond to a first predetermined timed after treatment and a second predetermined time after treatment, respectively).
 Jenkins and Fuhrmann are analogous art because they are from similar problem solving area in a method of predicting/assessing whether gastric bypass therapy will be successful for a patient (Fuhrmann: ¶52+…predicting whether gastric bypass therapy will be beneficial for a subject) .
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the ability have a predicted outcome/metric at two distinct predetermined times after the GS treatment in Jenkins as taught by Fuhrmann.  Jenkins for instance already teaches being able to make predictions at multiple periods of time, i.e., before, during or after treatment (¶181).
(¶22).   Being able to set and monitor metrics of success at different predetermined stages of time after a patient’s GS treatment, i.e., at 3 months and 6 months, can aid in confirming success or seeking medical advice if actual results are not in accordance to the prediction on at those stages of time. 
Per claim 2, Jenkins combined with Fuhrmann discloses claim 1, Jenkins further disclosing at least one of the one or more metabolic treatments includes a bariatric surgery (¶68…bariatric surgery; ¶16, 21-22 and 181…the process shown in figure 1 is indicative and applicable to a plurality of different therapies: "invention encompasses ... both surgical ... and non-surgical"). 
Per claim 3, Jenkins combined with Fuhrmann discloses claim 1, Jenkins further disclosing at least one of the one or more metabolic treatments includes a non-surgical treatment (¶16, 21-22 and 181…the process shown in figure 1 is indicative and applicable to a plurality of different therapies: "invention encompasses ... both surgical ... and non-surgical").
Per claim 5, Jenkins combined with Fuhrmann discloses claim 1, Jenkins further disclosing wherein at least one of the first and second predicted outcomes is for a weight-based factor, the weight-based factor including at least one of weight loss, target weight, percent excess weight loss, percent weight change, and percent change in body mass index (BMI) (fig. 1:106…predicted excess weight loss).
Per claim 6, Jenkins combined with Fuhrmann discloses claim 1, Jenkins further disclosing wherein at least one of the first and second predicted outcomes is for a non-weight-based factor, the non-weight-based factor including at least one of effect on comorbidities, treatment monetary cost, treatment follow-up cost, insurance reimbursement for treatment, and treatment risk (¶181…”the screening method embodied herein may be applied to human clinical trials directed, e.g., to overweight therapy, metabolic therapy, obesity therapy, and/or their related comorbidities. The related comorbidities associated with obesity include, for example, high blood pressure, hypertension, high blood cholesterol…”).
Per claim 7, Jenkins combined with Fuhrmann discloses claim 1, Fuhrmann further disclosing the processor is also configured to receive data input by the user via the web interface that selects the first and second predetermined times (¶124…3 months or 6 months were selected by a user).  At the time of the invention, it would have been obvious to be able to select the distinct time periods via the display in Jenkins.  The rationale would have been to be able to pick a time for each particular patient, since each patient may have different set of circumstances where, for instance, a long time between predicted outcomes/metrics would be more accurate in assessing success of the GS treatment.
Per claim 8, Jenkins combined with Fuhrmann discloses claim 1, Fuhrmann further disclosed the first and second predetermined times are preset. (¶124…3 months or 6 months are preset).
Per claim 9, Jenkins combined with Fuhrmann discloses claim 1, Jenkins further disclosing wherein gathering the historical data includes at least one of the processor receiving historical data input by the user via the web interface (fig. 1:101…collect historical data), and retrieving the historical data from a collection of historical data stored in a memory (¶60-68…historical data for model from other patients and thus a collection of historical patient data, intrinsically stored in a memory).
Claims 12-13 are substantially similar in scope and spirit to claims 1, 5 and 6.  Therefore, the rejections of claims 1, 5 and 6 are applied accordingly.  
Claims 10 and 11 are rejected under 35 USC 103 as being unpatentable over Jenkins in view of Fuhrmann in further view of US Pat. No. 8,036,912 to Jensen et al. (cited in IDS, hereinafter Jensen).
Jenkins combined with Fuhrmann discloses claim 1.
Jenkins combined with Fuhrmann does not expressly disclose, but Jenson does teach:
the web interface is provided to the user via a client terminal, and the processor is included in a computer system located remotely from the client terminal (col. 4:15-24…patient interface 16 (client terminal) is connected to a central server and via a computer is connected to a global communication network, such as the Internet); 
the web interface is provided to the user via a client terminal, and the client terminal includes the processor (col. 4:15-24…patient interface 16 (client terminal) is on a computer having a processor).
 Jenkins combined with Furhmann and Jensen are analogous art because they are from similar problem solving of supporting bariatric procedures for both the patient and medical professional (Jenson: Abstract).
.
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Claims 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent claims 1 and 14, including the particular notable limitations provided below:
providing the first predicted outcome includes providing a first degree of confidence to the user via the web interface that indicates a chance that the patient will achieve the first predicted outcome at the first predetermined time; and providing the second predicted outcome includes providing a second degree of confidence to the user via the web interface that indicates a chance that the patient will achieve the second predicted outcome at the second predetermined time
for each of the plurality of different treatments, identifying historical data indicative of actual complications experienced by each of a plurality of patients having had the treatment performed thereon, wherein executing the predictive model also includes evaluating each of the plurality of treatments with respect to the historical data.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN CHEN/Primary Examiner, Art Unit 2125